





AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of February 28, 2020 (this
“Amendment”), to that certain Credit Agreement, dated as of May 31, 2018 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”; each capitalized term used in this Amendment
that is not defined herein has the meaning assigned thereto in the Credit
Agreement), among GTT Communications, Inc., a Delaware corporation, as the U.S.
Borrower, GTT Communications B.V., a company organized under the laws of the
Netherlands, as the EMEA Borrower, various financial institutions from time to
time parties thereto as lenders (the “Lenders”) and KeyBank National
Association, as the administrative agent (the “Administrative Agent”).
WHEREAS, the Credit Agreement provides that the EMEA Borrower may from time to
time request Incremental Term Loan Commitments to make Other Term Loans in
accordance with Section 2.17 thereof; and
WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the EMEA Borrower
desires to obtain Incremental Term Loan Commitments for Other Term Loans as
hereinafter set forth, and the Persons set forth on Schedule I hereto (the “2020
EMEA Term Lenders”) are willing to provide such Incremental Term Loan
Commitments and Other Term Loans on the terms, and subject to the conditions,
set forth herein (such Incremental Term Loan Commitments, the “2020 EMEA Term
Commitments” and, such Other Term Loans, the “2020 EMEA Term Loans”).
NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
1.Pursuant to Section 2.17 of the Credit Agreement, the EMEA Borrower has
requested 2020 EMEA Term Commitments in an aggregate principal amount of
$140,000,000 and that such 2020 EMEA Term Commitments become effective on the
Effective Date (as defined below). The EMEA Borrower has also requested that the
Administrative Agent waive the minimum 15 day time period required pursuant to
Section 2.17(a)(ii) of the Credit Agreement prior to the effectiveness of the
2020 EMEA Term Commitments (the “Specified Notice Period”).


2.Pursuant and subject to Section 2.17 of the Credit Agreement and this
Amendment, each 2020 EMEA Term Lender hereby severally and not jointly agrees to
commit to provide its 2020 EMEA Term Commitment set forth on Schedule 1 on the
Effective Date, on the terms and subject to the conditions set forth in this
Amendment. In addition, the Administrative Agent, in its capacity as such,
hereby waives the Specified Notice Period and agrees that the 2020 EMEA Term
Commitments to be provided hereunder may be effective on the Effective Date.


3.Upon the occurrence of the Effective Date, (i) each 2020 EMEA Term Lender
shall provide its 2020 EMEA Term Commitment as set forth on Schedule 1 hereto to
the EMEA Borrower on the Effective Date, (ii) the aggregate amount of 2020 EMEA
Term Commitments shall be $140,000,000, (iii) the 2020 EMEA Term Commitments and
the 2020 EMEA Term Loans made thereunder shall be “EMEA Term Commitments” and
“EMEA Term Loans”, respectively, and shall constitute an “EMEA Term Facility”
for all purposes under the Credit Agreement and shall have the terms and
conditions set forth in Annex A hereto, and (iv) on the Effective Date, each
2020 EMEA Term Lender shall provide 2020 EMEA Term Loans to the EMEA Borrower in
a principal amount equal to such 2020 EMEA Term Lender’s 2020 EMEA Term
Commitment; provided that the parties hereto hereby agree that the 2020 EMEA
Term Loans will be issued at a discount of 96% of the face amount thereof (the
“Original Issue Discount”) and such Original





--------------------------------------------------------------------------------





Issue Discount shall be netted from the aggregate proceeds advanced to the EMEA
Borrower on the Effective Date.


4.Notwithstanding anything to the contrary contained herein or in the Credit
Agreement, from and after the Effective Date, the Closing Date EMEA Term Loans
and the 2020 EMEA Term Loans shall constitute separate Classes and separate
Borrowings for all purposes under the Credit Agreement (as amended hereby). The
2020 EMEA Term Commitments shall terminate upon the making of the 2020 EMEA Term
Loans on the Effective Date.


5.Each 2020 EMEA Term Lender: (i) confirms that a copy of the Credit Agreement
and the other applicable Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and make a 2020 EMEA Term Loan, have been made available to
such 2020 EMEA Term Lender; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, Goldman Sachs Lending Partners LLC in
its capacity as the sole arranger and bookrunner with respect to the 2020 EMEA
Term Commitments (the “2020 EMEA Term Loan Arranger”), or any other Lender or
agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or the other applicable Loan Documents,
including this Amendment; (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) acknowledges and agrees that upon the
Effective Date such 2020 EMEA Term Lender shall be a “Lender” and a “2020 EMEA
Term Lender” under, and for all purposes of, the Credit Agreement and the other
Loan Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender and a
2020 EMEA Term Lender thereunder.


6.Amendments to Credit Agreement. In accordance with Section 2.17(b) of the
Credit Agreement, this Amendment constitutes an Additional Credit Extension
Amendment and is a “Loan Document,” and, following the Effective Date, the
Administrative Agent shall notify the Lenders of the effectiveness of this
Amendment. In accordance with Section 2.17(b) and Section 11.12(j) of the Credit
Agreement, the Credit Agreement is hereby amended (a) to delete the red or green
stricken text (indicated textually in the same manner as the following examples:
stricken text and stricken text) and (b) to add the blue or green
double-underlined text (indicated textually in the same manner as the following
examples: double-underlined text and double-underlined text), in each case, as
set forth in the marked copy of the Credit Agreement attached as Annex A hereto
and made a part hereof for all purposes.


7.Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of each of the following conditions (the date of such
effectiveness, the “Effective Date”):


(a)the Administrative Agent shall have received an executed signature page
hereto from the U.S. Borrower, the EMEA Borrower and each 2020 EMEA Term Lender;


(b)each of the other U.S. Credit Parties shall have acknowledged and agreed to
the terms of this Amendment;


(c)the Administrative Agent shall have received (i) a copy of the articles of
association (statuten) and deed of incorporation (oprichtingsakte) of the EMEA
Borrower, (ii) an extract (uittreksel) from the Dutch Commercial Register
(Handelsregister) of the EMEA Borrower, (iii) a





--------------------------------------------------------------------------------





copy of a resolution of the board of managing directors of the EMEA Borrower,
approving the terms of, and the transactions contemplated by, this Amendment and
resolving that it execute this Amendment, and (iv) a copy of the request for
advice from each works council with jurisdiction over the transactions
contemplated by this Amendment and the unconditional positive advice (advies)
from each such works council, or a confirmation from the relevant management
board that no works council has been installed with jurisdiction (and the
authority to render advice) in respect of the EMEA Borrower, that no action has
been taken for the installation of such works council and no request for such a
works council to be installed has been made and that such works council is
otherwise not required to be installed pursuant to the Dutch Works Council Act
(Wet op de ondernemignsraden);


(d)the Administrative Agent shall have received (i) a certificate of a
Responsible Officer of the U.S. Borrower, dated as of the Effective Date,
certifying that (A) the requirements of Section 2.17 of the Credit Agreement are
satisfied, (B) the conditions set forth in Section 4.02(iii) of the Credit
Agreement shall be satisfied immediately after giving effect to the 2020 EMEA
Term Commitments referenced hereunder, and (C) the representations and
warranties set forth in Section 8 of this Amendment are true and correct in all
material respects, except to the extent any representation or warranty is
qualified by “materiality” or “Material Adverse Effect” or a similar term, in
which case such representation and warranty shall be true and correct in all
respects, (ii) a solvency certificate of a Financial Officer of the U.S.
Borrower, dated as of the Effective Date, in the form attached to the Credit
Agreement as Exhibit D, and (iii) a duly executed and completed Notice of
Borrowing with respect to the 2020 EMEA Term Loans substantially in the form
attached to the Credit Agreement as Exhibit B-1;


(e)the Administrative Agent shall have received the following opinions of
counsel in form and substance reasonably satisfactory to the Administrative
Agent: (i) an opinion of Akin Gump Strauss Hauer & Feld LLP, New York counsel to
the Credit Parties; (ii) an opinion of Nautadutilh, Dutch counsel to the EMEA
Borrower, as to, among other things, the capacity of the EMEA Borrower to enter
into this Amendment; and (iii) an opinion of Troutman Sanders LLP, local counsel
to the U.S. Credit Parties formed or incorporated in the Commonwealth of
Virginia;


(f)the Administrative Agent and the 2020 EMEA Term Lenders shall have received
at least three Business Days prior to the Effective Date (i) all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act, and (ii) a beneficial ownership
certification for each Borrower that qualifies as a “legal entity customer”
under 31 C.F.R. § 1010.230, in each case under this Section 4(f) to the extent
requested at least five Business Days prior to the Effective Date; and


(g)to the extent invoiced at least one Business Day prior to the Effective Date,
the Credit Parties shall have paid (x) the reasonable and documented fees,
charges and disbursements of Jones Day, counsel to the Administrative Agent, and
one local counsel in each relevant jurisdiction, in each case, incurred in
connection with this Amendment, (y) the reasonable and documented fees, charges
and disbursements Cahill Gordon & Reindel LLP, incurred in connection with the
Loan Documents entered into prior to the Effective Date, and (z) the reasonable
and documented fees, charges and disbursements of Weil Gotshal & Manges LLP,
counsel to the 2020 EMEA Term Loan Arranger, incurred in connection with this
Amendment.


8.Representations and Warranties.





--------------------------------------------------------------------------------





(a)The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made (except to the extent any such
representation or warranty is qualified by “materiality or “Material Adverse
Effect” or a similar term, in which case such representation and warranty shall
be true and correct in all respects).


(b)As of the date hereof, both before and after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.


(c)This Amendment has been duly authorized by all necessary corporate or other
organizational action and has been duly executed and delivered by the EMEA
Borrower and each U.S. Credit Party and constitutes a legal, valid and binding
obligation in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
laws).


9.The provisions of Section 11.08(b) through Section 11.08(d), and Sections
11.09, 11.10, 11.19 and 11.21 of the Credit Agreement are incorporated herein
mutatis mutandis as if set forth herein.


10.After the Effective Date, to the extent not paid in full on the Effective
Date, the Credit Parties party thereto agree to pay (x) the reasonable and
documented fees, charges and disbursements of Jones Day, counsel to the
Administrative Agent, and one local counsel in each relevant jurisdiction, in
each case, incurred in connection with this Amendment and (y) the reasonable and
documented fees, charges and disbursements of Weil Gotshal & Manges LLP, counsel
to the 2020 EMEA Term Loan Arranger, incurred in connection with this Amendment.
The foregoing requirement is in addition to, and not in limitation of, the
requirements of Section 11.01 of the Credit Agreement.


11.All of the terms, conditions, representations, warranties and covenants
contained in the Loan Documents shall continue in full force and effect, in each
case, as expressly modified by this Amendment. The amendment of the Credit
Agreement pursuant to this Amendment and all other Loan Documents amended and/or
executed and delivered in connection herewith is not intended to, and shall not,
constitute a novation of the Credit Agreement or any of the other Loan Documents
as in effect immediately prior to the Effective Date.


12.Each U.S. Credit Party, by its signature below, hereby (i) consents to the
terms hereof and hereby acknowledges and agrees that any Loan Document to which
it is a party or otherwise bound shall continue in full force and effect
(including, without limitation, the pledge and security interest in any
Collateral granted by it pursuant to the Loan Documents), (ii) acknowledges and
agrees that the “Obligations” under the Loan Documents (as amended hereby) are
in all respects continuing, (iii) reaffirms all of its obligations under each of
the Loan Documents (as amended hereby) to which it is a party, and (iv)
reaffirms its guarantee of the EMEA Facility Obligations and the pledge of
and/or grant of a security interest in its assets constituting Collateral to
secure the EMEA Facility Obligations and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the EMEA Facility Obligations.







--------------------------------------------------------------------------------





13.The EMEA Borrower, by its signature below, hereby (i) consents to the terms
hereof and hereby acknowledges and agrees that any Loan Document to which it is
a party or otherwise bound shall continue in full force and effect (including,
without limitation, the pledge and security interest in any Collateral granted
by it pursuant to the Loan Documents), (ii) acknowledges and agrees that the
“Non-U.S. EMEA Credit Party Obligations” under the Loan Documents (as amended
hereby) are in all respects continuing, (iii) reaffirms all of its obligations
under each of the Loan Documents (as amended hereby) to which it is a party, and
(iv) reaffirms its guarantee of the Non-U.S. EMEA Credit Party Obligations and
the pledge of and/or grant of a security interest in its assets constituting
Collateral under the Non-U.S. Security Agreements to secure the Non-U.S. EMEA
Credit Party Obligations and acknowledges and agrees that such guarantee, pledge
and/or grant continue in full force and effect in respect of, and to secure, the
Non-U.S. EMEA Credit Party Obligations.


14.THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


[Signature Pages Follow]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, as of the date first above written.
GTT COMMUNICATIONS INC.


By:
/s/     Dan Fraser

Name: Dan Fraser
Title: Interim Chief Financial Officer
GTT COMMUNICATIONS B.V.


By:
/s/ Michael Winston

Name: Michael Winston
Title: Authorized Signatory







--------------------------------------------------------------------------------





GOLDMAN SACHS LENDING PARTNERS LLC, as a 2020 EMEA Term Lender and as 2020 EMEA
Term Loan Arranger


By:
/s/ Thomas M. Manning

Name: Thomas M. Manning
Title: Authorized Signatory







--------------------------------------------------------------------------------





Acknowledged and agreed to:


GTT AMERICAS LLC
GTT GLOBAL TELECOM GOVERNMENT SERVICES LLC
GC PIVOTAL LLC
ELECTRA, LTD.
CORE 180 LLC
COMMUNICATIONS DECISIONS - SNVC, LLC
By: /s/ Daniel Fraser
Name: Daniel Fraser
Title: Interim Chief Financial Officer





--------------------------------------------------------------------------------





Acknowledged and agreed to:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:
/s/ Jeff Kalinowski

Name: Jeff Kalinowski
Title: Senior Vice President







--------------------------------------------------------------------------------





Schedule 1 - 2020 EMEA Term Commitments


2020 EMEA Term Lenders
2020 EMEA Term Commitments
Goldman Sachs Lending Partners LLC
$140,000,000
TOTAL
$140,000,000








--------------------------------------------------------------------------------





Schedule 2 - Post-Closing Deliverables
General
1.
A copy of a reaffirmation (the “Reaffirmation”) executed by each Non-U.S. EMEA
Credit Party (other than the EMEA Borrower) in which the applicable Non-U.S.
EMEA Credit Party (a) acknowledges and agrees that any Loan Document to which it
is a party or otherwise bound shall continue in full force and effect
(including, without limitation, the pledge and security interest in any
Collateral granted by it pursuant to the Loan Documents), (b) acknowledges and
agrees that the “Non-U.S. EMEA Credit Party Obligations” under the Loan
Documents (as amended hereby) are in all respects continuing, (c) reaffirms all
of its obligations under each of the Loan Documents (as amended hereby) to which
it is a party, and (d) reaffirms its guarantee of the Non-U.S. EMEA Credit Party
Obligations and the pledge of and/or grant of a security interest in its assets
constituting Collateral under the Non-U.S. Security Agreements to secure the
Non-U.S. EMEA Credit Party Obligations and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the Non-U.S. EMEA Credit Party Obligations.



2.
Copies of customary board, manager and shareholder resolutions and any other
authorization or certificate as regards the authorization of each Non-U.S. EMEA
Credit Party (other than the EMEA Borrower) to (i) acknowledge and consent to
the terms of this Amendment and (ii) enter into the Reaffirmation and each other
document set out in this Schedule 2 to which it is a party;



3.
A formalities certificate in respect of each Non-U.S. EMEA Credit Party (other
than the EMEA Borrower) signed by a director or other officer of such Non-U.S.
EMEA Credit Party in form and substance customary in the jurisdiction of
incorporation of such Non-U.S. EMEA Credit Party.



4.
If reasonably required by the Administrative Agent, additional, supplementary or
confirmatory security documentation in respect of the Non-U.S. EMEA Credit
Parties, along with any customary associated opinions, corporate authorizations,
formalities certificates and other ancillary documentation.



Canada


5.
A duly executed:



a.
Nova Scotia guarantee and security confirmation in respect of any existing
Non-U.S. Subsidiary Guaranties and Non-U.S. Security Agreements governed by the
laws of the Province of Nova Scotia; and



b.
Ontario guarantee and security confirmation in respect of any existing Non-U.S.
Subsidiary Guaranties and Non-U.S. Security Agreements governed by the laws of
the Province of Ontario;



6.
A legal opinion of McCarthy Tétrault LLP (Ontario), as Canadian counsel for the
Credit Parties, as regards to, among other things, the capacity and authority of
each Credit Party organized under the laws of the province of Ontario to enter
into the Reaffirmation and each other document in this Schedule to which it is
party and the enforceability of each document set out in this Schedule, as well
as the continued security interest of each applicable underlying document, in
each case, governed by Ontario law;



7.
A legal opinion of McInnes Cooper (Nova Scotia), as Nova Scotia law counsel for
the Credit Parties, as regards to, among other things, the capacity and
authority of the each Credit Party organized under the laws of the province of
Nova Scotia to enter into the Reaffirmation and each other document in this






--------------------------------------------------------------------------------





Schedule to which it is party, and the enforceability of each document set out
in this Schedule, as well as the continued security interest of each applicable
underlying document, in each case, governed by Nova Scotia law;


Cayman Islands


8.
A duly executed Cayman Islands law governed supplemental security deed in
relation to the equitable share mortgage granted on 26 July 2018 by Hibernia NGS
Limited in favour of the Administrative Agent, for the benefit of the Secured
Creditors;



9.
A duly executed Cayman Islands law governed supplemental security deed in
relation to a deed of charge dated 26 July 2018 granted by Hibernia
International Assets Inc. in favour of the Administrative Agent, for the benefit
of the Secured Creditors;



10.
A legal opinion of Walkers, as Cayman Islands counsel for the Credit Parties, as
regards the capacity and authority of Hibernia International Assets Inc. to
enter into the Reaffirmation and each other document in this Schedule to which
it is party, and the enforceability of each document set out in this Schedule
governed by Cayman Islands law;



France


11.
A copy of the duly executed French law governed second ranking securities
account pledge agreement to be granted by Interoute Communications Limited over
its shares in GTT France SAS (ex-Interoute France SAS) together with all
security documents required to be delivered pursuant thereto (and copies of
updated shares transfers register (registre de mouvement de titres) and
shareholders’ accounts (compte d’actionnaires) of GTT France SAS);



12.
Copies of the relevant corporate documents relating to GTT France SAS (by-laws
(statuts), and K-Bis extract (extrait K-Bis), certificate of non-insolvency
(certificate de non-faillite) and encumbrances certificate (état des
inscriptions), each dated no more than 15 days old);



13.
A legal opinion of Clifford Chance Paris, as French counsel for the
Administrative Agent, as regards the enforceability of each document set out in
this Schedule governed by French law;



Germany
14.
A copy of the fully executed German law governed confirmation agreement, as
regards the security assignment by GTT GmbH;

\
15.
A copy of the fully executed German law governed junior ranking account pledge
agreement over the bank accounts of GTT GmbH;



16.
A copy of the notarised German law governed junior ranking share pledge
agreement in relation to the shares in GTT GmbH and GTT Communications Services
GmbH;



17.
Copies of all notices required to be delivered under the German law governed
junior ranking account pledge agreement and German law governed junior ranking
share pledge agreement;



18.
A legal opinion of Clifford Chance Deutschland LLP, as German counsel for the
Administrative Agent, as regards the enforceability of each document set out in
this Schedule governed by German law;








--------------------------------------------------------------------------------





19.
A legal opinion of Goodwin & Procter LLP, as German counsel for the Credit
Parties, as regards the capacity and authority of GTT GmbH to enter into the
Reaffirmation and each other document in this Schedule to which it is party;



Ireland
20.
an Irish law governed deed of confirmation in respect of the Irish Security
Documents signed by each of (i) the Irish Secured Parties and (ii) the
Administrative Agent;



21.
A legal opinion of Ronan Daly Jermyn, as Irish counsel for the Credit Parties,
as regards the capacity and authority of each Irish Secured Party to enter into
the Reaffirmation and each other document in this Schedule to which it is party,
and enforceability of each document set out in this Schedule governed by Irish
law;



Netherlands


22.
A copy of the request for advice from each works council with jurisdiction over
the transactions contemplated by the Reaffirmation Agreement and this Amendment
and the unconditional positive advice (advies) from each such works council, or
a confirmation from the relevant management board that no works council has been
installed with jurisdiction (and the authority to render advice) in respect of
GTT Communications B.V. and GTT Netherlands B.V., that no action has been taken
for the installation of such works council and no request for such a works
council to be installed has been made and that such works council is otherwise
not required to be installed pursuant to the Dutch Works Council Act (Wet op de
ondernemingsraden);



23.
A legal opinion of Clifford Chance Netherlands, as counsel for the
Administrative Agent, as regards the enforceability of each document set out in
this Schedule governed by Dutch law;



24.
A legal opinion of Nautadutilh, as Dutch counsel for the Credit Parties, as
regards the capacity and authority of GTT Communications B.V. and GTT
Netherlands B.V. to enter into this Amendment or the Reaffirmation, as
applicable, and each other document in this Schedule to which it is party;



Spain


25.
A duly executed copy of the side letter to the Collateral Sub-agency Agreement
subject to the laws of the state of New York;



26.
A notarised copy of a Spanish law governed deed of amendment and ratification of
the pledge over the shares in Interoute Iberia Spain S.A.U. granted on 15
November 2018 before the notary of Madrid Mr. Segismundo Álvarez Royo-Villanova
under number 109 of his official records, granted by Interoute Communication
Limited in form and substance satisfactory to the Administrative Agent, by means
of which the obligations secured thereunder are amended and extended to cover
the obligations created and/or amended pursuant to this Amendment;



27.
A notarised copy of a Spanish law governed deed of ratification of the
irrevocable power of attorney granted on 15 November 2018 before the notary of
Madrid Mr. Segismundo Álvarez Royo-Villanova under number 3754 of his official
records, granted by Interoute Communication Limited;



28.
A legal opinion of Clifford Chance, S.L.P.U., as Spanish counsel for the
Administrative Agent, as regards the enforceability of each document set out in
this Schedule governed by Spanish law;








--------------------------------------------------------------------------------





Sweden


29.
A legal opinion of Advokatfirman Cederquist KB, as Swedish counsel for the
Administrative Agent, as regards the capacity and authority of Interoute Managed
Services Sweden AB to enter into the Reaffirmation;



Switzerland


30.
A copy of the duly executed Swiss law governed security confirmation agreement
between, inter alios, Interoute Managed Services Switzerland Sàrl, Interoute
Communications Limited and the Administrative Agent regarding the confirmation
of the existing Swiss law governed Security Agreements;



31.
A legal opinion of Niederer Kraft Frey AG, as Swiss counsel for the
Administrative Agent, as regards the enforceability of each document set out in
this Schedule governed by Swiss law;



32.
A legal opinion of Homburger AG, as Swiss counsel for the Credit Parties as
regards the capacity and authority of Interoute Managed Services Switzerland
Sàrl to enter into the Reaffirmation and each other document in this Schedule to
which it is party;



United Kingdom


33.
A legal opinion of Akin Gump LLP, as English counsel for the Credit Parties as
regards the capacity and authority of the English transaction parties to enter
into the Reaffirmation and each other document in this Schedule to which any of
the EMEA Borrower Guarantors incorporated in England and Wales are a party; and



Other Documents and Evidence
34.
A copy of any other authorisation or other document, opinion or assurance which
the Administrative Agent considers to be necessary or desirable in connection
with the entry into and performance of the transactions contemplated by this
Amendment and the Reaffirmation or for the validity and enforceability of this
Amendment, the Reaffirmation or any other Loan Document.






--------------------------------------------------------------------------------





Annex A - Conformed Credit Agreement
[See attached]





